Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10577105. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 14, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McGeer et al. US 20130306791.

Re’ Claim 1, 14.    McGeer discloses A payload retrieval apparatus comprising:
an extending member 33 having an upper end and a lower end; a channel having a first end and a second end, the channel coupled to the extending member;

wherein at least an upper portion of the channel includes a tether slot (clearly shown in Figs) that extends from the a end of the channel to a second end of the channel, the tether slot configured to guide passage of a tether 2 coupled to a payload retriever 3 when the payload retriever is passing within the channel.
Re’ Claim 2.    McGeer discloses The payload retrieval apparatus of claim 1, wherein an angled extender end portion of arm 4 is secured to the extending member and secured to the channel.
Re’ Claim 3.   McGeer discloses The payload retrieval apparatus of claim 1, wherein a first shield 22 extends from the first end of the channel.
Re’ Claim 4.   McGeer discloses The payload retrieval apparatus of claim 1, wherein a first shield 22 extends from the first extension.
Re’ Claim 5.    McGeer discloses The payload retrieval apparatus of claim 1, further including a second extension (other arm 4) that extends in a second direction from the first end of the channel section.
Re’ Claim 6.    The payload retrieval apparatus of claim 5, wherein a first shield 22 extends from the first tether engager and a second shield 22 extends from the second tether engager.
Re’ Claim 7.   McGeer discloses The payload retrieval apparatus of claim 1, wherein an upper portion of the channel includes a tether slot 6 that extends from the first end of the channel to the second end of the channel.
Re’ Claim 10, 16.   McGeer discloses The payload retrieval apparatus of claim 7, wherein the payload retrieval apparatus is configured to accept a payload retriever attached to an end of a tether suspended from a UAV, wherein the payload retriever (bottom of tether) has a weighted side to orient the payload retriever within the channel (as the weight maintains its position through the channel and into the holder)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13, 15, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over McGeer et al. US 20130306791.
Re’ Claim 11-13, 17.    McGeer does not teach wherein the payload engaging member comprises a pair of pins adapted to extend through openings in a handle of a payload, one or more magnets, or a metal, adapted to magnetically engage one or more magnets, or a metal, positioned on the payload, a handle of the payload includes one or more magnets adapted to engage a metal on the payload engaging member wherein the second end of the channel is spring-loaded to further assist orienting the payload retriever within the channel.. McGeer does teach an apparatus that engages with the tether and maintains its position it would have been obvious to one of ordinary skill in the art at the time of the invention to use well known means of securing such as magnets pins or springs as opposed to simply a mating shaped configuration as it would further help to secure the tether to the receiver 9 and also lock or prevent movement out or the receiver) 
Re’ Claim 15.    McGeer does not teach wherein the payload retrieval apparatus first extension and the channel may be folded up to facilitate transport and storage of the payload retrieval apparatus. It would have been obvious to one or ordinary skill in the art at the time of the invention to allow for the deconstruction or folding of the apparatus in order to provide the ease of storage or transportation from one location to another, as is common in the art. 
Allowable Subject Matter
Claims 19-20 are allowed.

Claim 8,9,18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642